DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 48 and 49 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 48 and 49 require that the hollow-fiber filter must remain effective (“retains at least 90% of its product sieving ability”) after a time period of operation.  The scope of the claims is therefore defined primarily by the nature of “the operation”, however there is little that describes what it actually is, other than that it involves filtering a culture fluid to retain cells and pass protein products.  An operation that is continuously run and involves filtering viscous fluids at high flow rates under high pressure will always be subject to break down and/or clogging faster than an operation that is intermittently run and involves filtering dilute fluids at low flow rates under low pressure.  Essentially any filter could potentially meet the claimed requirements if “the operation” is mild enough, and essentially no filter could meet the claimed requirements if “the operation” is severe enough.  Because the claims are based on an undefined parameter, the metes and bounds are indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 14, 15, 17-20, 48 and 49 are rejected under 35 U.S.C. 103 as obvious over Hiller (US 20090042253) in view of Ishida (US 5166067).
With respect to claim 14, Hiller discloses a method for harvesting recombinant protein products from a perfusion culture vessel.  Cell culture fluid from the perfusion culture vessel is subjected to a cell retention device, wherein the cell retention device is configured as a filter, such as a hollow-fiber filter.  This is disclosed in at least paragraphs [0020] and [0055].  Paragraph [0057] teaches that the filtrate may contain the protein product (“a method that allows for both low and high molecular weight substances to pass to the permeate, e.g., the method utilizing a microfiltration device, the permeate may contain product, e.g., a polypeptide product (possibly in low concentration) that can be captured for purification. In such embodiments, the permeate is not discarded but is instead retained and the polypeptide product therefrom is purified, or at least partially purified”), which is collected in a permeate (i.e. filtrate) collection bottle.  At least paragraphs [0050]-[0053] state that the protein product is a recombination protein product.  Accumulated cells in the retentate are then recirculated back with the filter cell culture fluid to the perfusion culture vessel to increase cell concentration.  Hiller states in at least paragraph [0055] that the cell retention device may be a tangential flow filtration device.  
Paragraph [0055] further teaches that Hiller uses microfiltration cell retention devices characterized by an average pore of about 0.1 to 10 microns.  Accordingly, it is 
Ishida discloses a similar method for culturing cells in a perfusion culture vessel.  Cell culture fluid from the perfusion culture vessel (Figure 1:1) is subjected to a cell retention device (Figure 1:6), wherein the cell retention device is configured as a filter, such as a hollow-fiber filter.  This is disclosed in at least column 4, lines 36-50.  Ishida expressly states that the membrane is characterized by an average pore size of up to 5 microns.
 Before the effective filing date of the claimed invention, it would have been obvious to ensure that the average pore size of the Hiller hollow fiber filter is about 5-8 microns.  Hiller and Ishida each recognize that pore size is a result effective variable that is selected based on the size of the target cell to be captured.  See at least paragraphs [0056] and [0058] (“The pore size of the filter determines which substances will pass through to the permeate and which substances will be retained”) of Hiller and column 4, lines 36-37 (“Membranes having a pore diameter capable of separating the intended cells are suitably selected”) of Ishida.  Ishida expressly states that membranes having an average pore size of up to about 5 microns may be particularly useful.

	With respect to claim 15, Hiller and Ishida disclose the combination as described above.  Hiller additionally shows in at least Fig. 1 that the cell retention device is external to the perfusion cell culture vessel.



	With respect to claims 19 and 20, Hiller and Ishida disclose the combination as described above.  Hiller additionally states in at least paragraph [0058] that pore size is a well-known result effective variable to be optimized through routine experimentation (“The pore size of the filter determines which substances will pass through to the permeate and which substances will be retained… One skilled in art will also recognize that the pore size of the filter can be varied depending on the size of the final polypeptide product”).  Hiller recognizes that the filter pore size should be based on the size of the object which needs to be trapped by the filter.  Accordingly, it would have been obvious to consider pore sizes that are about the size of the cells or pore sizes that are just slightly greater than the size of the cells (which is the same as “about the size of the cells”).  Those of ordinary skill would recognize that an average pore size greater than the size of the cells by 5 microns or less would still trap a majority of target cells while also avoiding problems associated with clogging, as increased pore size is known to reduce clogging.  Mere changes in shape or size (here, average pore diameter) that produce a predictable result are considered to be prima facie obvious.  See MPEP 2144.04 and 2144.05.  In this case, it would have been obvious to consider 

	With respect to claims 48 and 49, Hiller and Ishida disclose the combination as described above.  Both of the Hiller and Ishida hollow fiber filters are capable of retaining at least 90% of product sieving ability after 35 days of operation, depending on the particulars of the operation.  Less rigorous operations will increase the lifespan of essentially any filtration device.

Response to Arguments
In response to Applicant’s amendments filed 09 March 2022, the previous rejections have been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of the combination of Hiller with Ishida.  Ishida more clearly discusses the state of the art regarding hollow fiber filters configured to process cell culture fluid, wherein the filters have an average pore size of about 5 microns.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN ANDREW BOWERS whose telephone number is (571)272-8613. The examiner can normally be reached M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN A BOWERS/Primary Examiner, Art Unit 1799